FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 31, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 16-4204
                                                   (D.C. No. 2:14-CR-00275-TC-1)
HECTOR RENTERIA,                                              (D. Utah)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and HOLMES, Circuit Judges.
                 _________________________________

      Hector Renteria made the mistake of selling drugs and a gun to a government

informant. The informant initiated the transaction by calling Renteria and asking to

buy a shotgun, an ounce of methamphetamine, and an ounce of heroin. Renteria

agreed to the sale and said he would “talk to [his] guy.” Aplt. App. at 17. He then

called his associate, Ralph Martinez, and told Martinez “to give [the informant] the

old shotgun and an ounce of meth and an ounce of heroin.” Aplt. App. at 28.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
Martinez did as he was told. He arranged a meeting with the informant later that day,

delivered the gun and drugs, and gave the proceeds of the sale to Renteria.

       A jury convicted Renteria of, among other things, aiding or abetting the

carrying of a firearm during a drug trafficking crime under 18 U.S.C. § 2 and

18 U.S.C. § 924(c). Renteria argues there was insufficient evidence to convict him,

but we conclude a rational juror could find the elements of the offense satisfied. We

therefore affirm Renteria’s conviction.

                                             I.

       We review the sufficiency of the evidence de novo. United States v. Pickel,

863 F.3d 1240, 1251 (10th Cir. 2017). Viewing the evidence in the light most

favorable to the prosecution, we ask whether any rational jury could have found the

defendant guilty. Id. We will affirm unless “no rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Id. (internal

quotation marks omitted).

       As relevant here, the elements of a § 924(c) violation are (1) using or carrying

a firearm (2) during and in relation to (3) a drug trafficking crime. See

§ 924(c)(1)(A). To be liable for aiding or abetting under § 2, a defendant must

(1) take an affirmative act to further the offense (2) with intent to facilitate its

commission. Rosemond v. United States, 134 S. Ct. 1240, 1245 (2014). In the

§ 924(c) context, the intent requirement is met when the defendant has advance

knowledge that his associate will carry a gun. Id. at 1249.



                                             2
                                          II.

      Renteria focuses on the intent requirement, arguing he could not be convicted

of aiding or abetting a § 924(c) violation because there was no evidence that he knew

Martinez would deliver the gun and drugs to the informant at the same time.1 But the

evidence suggests Renteria treated the gun and drugs as a package deal. He struck a

deal for both items in a single phone conversation so brief the transcript barely

required a second page. He then gave Martinez a single instruction to deliver the gun

and drugs to the informant, which is exactly what Martinez did. Viewing this

evidence in the light most favorable to the prosecution, a rational juror could

conclude Renteria contemplated a single transaction for the gun and drugs, and

therefore knew Martinez would deliver them to the informant at the same time.

      Renteria argues there was no evidence that he specifically told Martinez to

deliver them at the same time, but “[w]e have repeatedly held that circumstantial

evidence may support a jury’s reasonable inference of guilty knowledge by the

defendant,” United States v. Rufai, 732 F.3d 1175, 1190-91 (10th Cir. 2013) (internal

quotation marks omitted). Because a rational juror could find the intent requirement


      1
        Renteria makes a brief reference to United States v. Shuler, 181 F.3d 1188,
1190-91 (10th Cir. 1999), which held that firearms stolen in a robbery were not
carried “in relation to” the robbery within the meaning of 18 U.S.C. § 924(c)(1). But
he does not make a distinct argument on the “in relation to” element, so we consider
only whether sufficient evidence supports the intent requirement. See United States
v. Valdez-Aguirre, 861 F.3d 1164, 1166 n.3 (10th Cir. 2017) (“the perfunctory
reference to [a relevant case] does not develop a distinct argument” sufficient to
avoid waiver); Murrell v. Shalala, 43 F.3d 1388, 1389 n.2 (10th Cir. 1994)
(perfunctory complaints that fail to frame and develop an issue are not sufficient to
invoke appellate review).
                                           3
satisfied, we reject Renteria’s argument that the evidence was insufficient to convict

him.

                                          III.

       We affirm Renteria’s conviction.


                                            Entered for the Court


                                            Timothy M. Tymkovich
                                            Chief Judge




                                           4